Appeal Dismissed and Memorandum Opinion filed January 14, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00787-CV

                     APRIL MALLOY PERNA, Appellant
                                        V.
                  AMH 2014-1 BORROWER, LLC, Appellee

                 On Appeal from County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-065813

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 3, 2019. The notice of
appeal was filed October 8, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207.

      On December 5, 2019, this court ordered appellant to pay the appellate filing
fee on or before December 20, 2019, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Jewell and Poissant.




                                         2